Citation Nr: 9923828	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-01 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts denied the 
veteran's claim for service connection for a bilateral knee 
condition.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  The veteran perfected his appeal 
through the submission of VA Form 9, on which he requested a 
hearing before a Member of the Board at the RO (Travel Board 
hearing); however, in both February and March 1999, the 
veteran submitted letters indicating his desire to withdraw 
his request for a Travel Board hearing.  


FINDING OF FACT

There is no competent evidence of a nexus between any post-
service knee problems and the veteran's active military 
service.


CONCLUSION OF LAW

The claim for service connection for a bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection also may be granted, on a presumptive 
basis, for a chronic condition, such as arthritis, that 
manifests itself to a compensable degree within a prescribed 
period after discharge from service, one year for arthritis.  
See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1998).  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81-81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Trait 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records (SMRs) do not reveal 
any reports of knee problems during service, nor do they 
reflect the knee aspiration that the veteran asserts took 
place in March 1945.  The report of the veteran's separation 
physical examination is available, and it is negative for any 
complaints of knee problems.  It also notes no clinical 
observations of abnormalities concerning the veteran's knees.  
Hence, while the veteran suggests that all of his service 
medical records may not be complete, for the reasons noted 
below, the absence of any in-service treatment records are 
not dispositive of the issue on appeal.

The earliest indication of post-service treatment for knee 
problems is the August 1997 letter from the veteran's private 
physician, Dr. Joseph McCarthy, who indicated that the 
veteran had been under his care for 12 years (since 
approximately 1985 or 1986).  Dr. McCarthy stated that the 
veteran had severe arthritis of both knees, and that he 
underwent bilateral staged knee replacement in 1986.  Dr. 
McCarthy observed that the knee replacement procedures have 
made a remarkable improvement in the veteran's comfort level, 
flexibility, and in his day to day function.  Dr. McCarthy's 
letter includes the veteran's self-reported history of having 
incurred bilateral knee injury in March 1945 which required 
aspiration, and complaint of recurrent pain since 1945.  

The veteran underwent a VA examination in August 1997.  The 
VA examiner also noted the veteran's self-reported history, 
noted above by Dr. McCarthy.  The veteran was noted by the 
examiner to "walk with a duck like gait" with upright 
posture, and without the need of a cane.  The examiner noted 
no varus or valgus deformities.  The scars from the veteran's 
bilateral knee replacement surgery were noted, but no bony 
deformities, soft tissue swelling or joint effusions were 
detected.  Range of motion bilaterally included flexion to 90 
degrees and extension to 0 degrees.  No tenderness upon 
palpation was observed.

The record clearly reflects that the veteran developed 
arthritis which required knee replacement surgery in 1986, 
and that he currently suffers from post-operative residuals 
of that surgery, to include some limitation of motion and 
complaints of pain.  Significantly, however, there is no 
evidence of a link, or nexus, between the veteran's arthritis 
and subsequent surgery and his active military service.  

Despite the veteran the veteran's assertions that he had a 
knee injury and problems in service, the available service 
medical records do not support his contentions.  Although the 
VA examiner indicated that the SMRS might not be complete, it 
is significant that he also noted that the veteran's SMRs 
were extensive for the period of time that the veteran 
alleges this injury occurred.  The Board also emphasizes that 
the report of the veteran's separation physical examination 
includes no reference to a knee injury or knee treatment of 
any sort. 

Even assuming, arguendo, that the veteran did injure and 
begin to experience problems with his knees during service, 
as he contends, it is significant that there is no competent 
medical evidence indicating that there is a nexus between any 
such in-service injury/problems, and the veteran's current 
knee disabilities.  There is no medical evidence that the 
veteran suffered from arthritis (or any other chronic 
disability affecting the knees) in service or for many years 
thereafter, and the presumptive provisions governing service 
connection for arthritis are not applicable.  Furthermore, 
while the veteran has reported a history of knee problems in, 
and continuing pain since, his military service to both his 
personal physician of many years, and to a VA examiner, 
neither has offered a medical opinion that the veteran's 
current knee problems are related to his military service 
(i.e., that the pain the veteran claims he has experienced in 
and since service were symptoms of the arthritis that led to 
his knee replacement), and the veteran has not indicated that 
such an opinion exists.  Moreover, the fact that the 
veteran's own reports indicating that his injury in service 
is the source of his current complaints is reflected in his 
medical records does not constitute competent medical 
evidence of the required nexus.  In this regard, the Board 
notes that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In the 
absence of competent evidence of a nexus between current knee 
disability and service, the claim is not plausible.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  

Although the veteran may well believe that his bilateral knee 
condition is the result of his service in the military, he 
does not have the medical expertise or training to give a 
competent opinion on a medical matter, such as the etiology 
of his current knee problems.  Therefore, his allegations as 
to a nexus between his military service and current bilateral 
knee disability have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
emphasizes that evidence, and not just allegations, must 
support a well-grounded claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a bilateral knee disability is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
October 1997 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).









ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a bilateral knee 
disability is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

